EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report of Premier Holding Corp. (the Company) on Form 10-K/A for the period ending December 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Jasmine Gregory, the Chief Financial Officer and Director of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.Such Annual Report on Form 10-K/a for the period ending December 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Annual Report on Form 10-K/a for the period ending December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 21, 2011 /s/ Jasmine Gregory Jasmine Gregory Chief Financial Officer, Director
